DETAILED ACTION
1.	This communication is in response to the amendment filed on 11/13/2020. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-9, 11-15 and 17-20 (renumbered as 1-17) are allowed.





Reasons for allowance
2.	With respect to claim 1 the prior does not teach or fairly suggest A multilayered search tool configured to search, retrieve and display information, the multilayered search tool comprising: comprising a hierarchal query interface to be displayed on a user interface and a required data search section, a plurality of weighted search blocks section, and an exclusionary search section; a search result area configured to display a list of queried results, including textual data from a submitted query; and a map configured to geographically display queried results; wherein the required data search section is configured to accept nser input to specify subject matter that must be included in queried results; wherein the plurality of weighted search blocks section is configured to accept and weight input data and dynamically hone queried results; wherein the exclusionary search section is configured to accept user input to specify conditions that are to be excluded from the queried results; wherein the required data search section, the plurality of weighted search blocks section, and the exclusionary search section are configured to be used in tandem or separately; wherein textual data displayed within the search 

	With respect to claim 9 the prior art does not teach or fairly suggest  A method of processing relevant search results through automated logic filtering and weighting, the method comprising: prompting and receiving user input into a general query search section displayed on a user prompting and receiving user input into a plurality of weighted search blocks section displayed on the user interface; prompting and receiving user input into an exclusionary search section displayed on the user interface; dynamically performing logical operations on user-defined input data, and submitting a query to a storage architecture; and obtaining and displaying queried results on the user interface in response to the submitted query; wherein the user-defined input data is weighted based on importance; wherein the exclusionary search section is configured to specify conditions that, are to be excluded from queried results; wherein the storage architecture is remotely-hosted and accessed via a computer network connection: and wherein the queried results are weighted and displayed based on relevance; wherein the required data search section, the plurality of weighted search blocks section, and the exclusionary search section are configured to he used in tandem or individually.


	With respect to claim 15 the prior art does not teach or fairly suggest A method of performing computer query functionality comprising: displaying search blocks in a hierarchy of relevance of a user interface; prompting and receiving user input from a general query search 


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 13, 2021